IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHAEL FOLEY,                                         No. 69406
                 Appellant,
                 vs.
                 MICHELLE PONT,
                 Respondent.
                                                                            FILED
                                                                            JAN 1 9 2016




                                      ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on December 18, 2015,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K LINDEMAN
                                                                             •
                                                            BY: tiK6..1 ( • aWiCiAr-


                 cc: Hon Linda Marquis, District Judge, Family Court Division
                      Michael Foley
                      Michelle Pont
                      Eighth District Court Clerk


 SUPREME COURT
      OF
     NEVADA



CLERK'S ORDER

 (0) 19C
                                                                              110-a112